Name: Commission Regulation (EC) No 205/2004 of 5 February 2004 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean islands and establishing the forecast supply balance
 Type: Regulation
 Subject Matter: trade;  plant product;  cooperation policy;  regions of EU Member States;  foodstuff
 Date Published: nan

 Avis juridique important|32004R0205Commission Regulation (EC) No 205/2004 of 5 February 2004 amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean islands and establishing the forecast supply balance Official Journal L 034 , 06/02/2004 P. 0031 - 0032Commission Regulation (EC) No 205/2004of 5 February 2004amending Regulation (EC) No 3175/94 laying down detailed rules of application for the specific arrangements for the supply of cereal products to the smaller Aegean islands and establishing the forecast supply balanceTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products(1), and in particular Article 3a(2) thereof,Whereas:(1) Commission Regulation (EEC) No 2958/93(2) laid down common detailed rules for implementing Regulation (EEC) No 2019/93 as regards the specific arrangements for the supply of certain agricultural products to the smaller Aegean islands and, pursuant to Article 3 of Regulation (EEC) No 2019/93, the amount of aid for this supply.(2) Pursuant to Article 2 of Regulation (EEC) No 2019/93, Commission Regulation (EC) No 3175/94(3) establishes the forecast supply balance for cereal products.(3) Commission Regulation (EC) No 2782/98(4) established the supply balance for 1999 for cereal products and also for dried fodder. The supply balances for the following years were also established for cereal products and dried fodder.(4) In the interests of clarity, Regulation (EC) No 3175/94 should be adapted in certain respects.(5) The forecast supply balances should also be established for 2004.(6) Regulation (EC) No 3175/94 should be amended accordingly.(7) The measures provided for in this Regulation are in accordance with the opinion of the Joint Committee of the relevant management committees,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 3175/94 is amended as follows:1. the title is replaced by the following:"Commission Regulation (EC) No 3175/94 of 21 December 1994 laying down detailed rules of application for the specific arrangements for the supply of cereal products and dried fodder to the smaller Aegean islands and establishing the forecast supply balance.";2. the following Article 1 is added:"Article 1Pursuant to Article 2 of Regulation (EEC) No 2019/93, the forecast supply balance for cereal products and dried fodder originating in the Community for the smaller Aegean islands shall be as set out in the Annex hereto.";3. the Annex is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 February 2004.For the CommissionFranz FischlerMember of the Commission(1) OJ L 184, 27.7.1993, p. 1. Regulation as last amended by Regulation (EC) No 1782/2003 (OJ L 270, 21.10.2003, p. 1).(2) OJ L 267, 28.10.1993, p. 4. Regulation as last amended by Regulation (EC) No 1820/2002 (OJ L 276, 12.10.2002, p. 22).(3) OJ L 335, 23.12.1994, p. 54. Regulation as last amended by Regulation (EC) No 217/2003 (OJ L 29, 5.2.2003, p. 3).(4) OJ L 347, 23.12.1998, p. 15.ANNEX"ANNEXForecast supply balance for the smaller Aegean islands for cereal products and dried fodder for 2004>TABLE>Groups A and B are defined in Annexes I and II to Regulation (EEC) No 2958/93."